Title: Arthur Lee to Franklin and John Adams, 9 February 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


Gentlemen/
Chaillot. Feby. 9th. 1779
I have the honor of forwarding you a Letter just receivd. As I know the Gentleman who offers himself to be unexceptionable as to character & abilities he has my approbation, & I hope will meet with yours.
I have the honor to be with the greatest respect & esteem Gentlemen Yr. most oblid. Humble Servt
Arthur Lee
 
Notation: A. Lee Feb. 9. 1779—
